DETAILED ACTION

This Office Action is a response to an amendment filed on 04/28/2021, in which claims 1-7, 9-15, and 17-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong-Muntner (US 2019/0101977 A1, hereinafter Armstrong) in view of Lin (US 2018/0332223 A1) and further in view of Chiang (US 2015/0304536 A1).

Regarding claim 1, Armstrong discloses: Eyewear (see Fig. 2B), comprising: 
a frame having a first side and a second side (see Fig. 2A or 2B, head-wearable electronic device 100); 
an optical element supported by the frame (see Fig. 2A); 
a first camera and a second camera coupled to the frame (see Fig. 2I, sensor assemblies 114, and paragraph 36, sensors may be camera), each of the cameras having an on time during which images are captured and an off time (see paragraph 69, controlling any suitable functionality of any suitable sensor assembly of device 100 or otherwise (e.g., for turning on or off a particular type of sensor and/or for adjusting the functionality (e.g., the accuracy) of a particular type of sensor); and 
an electronic component configured to control the on time and the off time of both the first camera and the second camera (see paragraph 69, controlling any suitable functionality of any suitable sensor assembly of device 100 or otherwise (e.g., for turning on or off a particular type of sensor and/or for adjusting the functionality (e.g., the accuracy) of a particular type of sensor), wherein the eyewear further comprises a temperature sensor coupled to the frame or a temple (see paragraph 33, 38, and 40), wherein the electronic component is configured to control the on time and the off time of both the first camera and the second camera as a function of the determined temperature of the first sensor (see paragraph 69, controlling any suitable functionality of any suitable sensor assembly of device 100 or otherwise (e.g., for turning on or off a particular type of sensor and/or for adjusting the functionality (e.g., the accuracy) of a particular type of sensor).
Armstrong does not explicitly disclose: wherein the first camera is configured to be on when the second camera is off, and wherein the second camera is configured to be on when the first camera is off. 
However, Lin from the same or similar endeavor discloses: wherein the first camera is configured to be on when the second camera is off, and wherein the second camera is configured to be on when the first camera is off (see Lin, Fig. 3 before and after time TH1 and TH3). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “the first camera is configured to be on when the second camera is off, and wherein the second camera is configured to be on when the first camera is off” as taught by Lin in the head-wearable device taught by Armstrong to reduce power consumption without sacrificing the response speed of its image sensors (see Lin, paragraph 8). 
The combination of Armstrong and Lin does not explicitly disclose: a temperature sensor configured to determine a temperature of the first camera, such that when a temperature of the first camera exceeds a temperature threshold the electronic component is configured to turn the first camera off. 
However, Chiang from the same or similar endeavor discloses: a temperature sensor configured to determine a temperature of the first camera, such that when a temperature of the first camera exceeds a temperature threshold the electronic component is configured to turn the first camera off (see Chiang, paragraph 39 and claim 9). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “a temperature sensor configured to determine a temperature of the first camera, such that when a temperature of the first camera exceeds a temperature threshold the electronic component is configured to turn the first camera off” as taught by Chiang in the head-wearable device taught by Armstrong and Lin to provide better safety (see Chiang, paragraph 39). 

Regarding claim 2, the combination of Armstrong, Lin, and Chiang discloses: The eyewear of claim 1, wherein both the first camera and the second camera are configured to be on part of the time (see Lin, Fig. 3, between time TH1 and TH3). 
Regarding claim 3, the combination of Armstrong, Lin, and Chiang discloses: The eyewear of claim 2, wherein the first camera is configured to be on while the second camera is off part of the time (see Lin, Fig. 3 before and after time TH1 and TH3). 
Regarding claim 4, the combination of Armstrong, Lin, and Chiang discloses: The eyewear of claim 1, wherein the electronic component is configured to control the first camera and the second camera as a function of a first duty cycle indicative of when the first camera is on and off, and a second duty cycle indicative of when the second camera is on and off (see Lin, Fig. 3). 
Regarding claim 5, the combination of Armstrong, Lin, and Chiang discloses: The eyewear of claim 4, wherein the first duty cycle and the second duty cycle are the same (see Lin, Fig. 5, after time THa both duty cycles are the same). 
Regarding claim 6, the combination of Armstrong, Lin, and Chiang discloses: The eyewear of claim 4, wherein the first duty cycle and the second duty cycle are not the same (see Lin, Fig. 3, the duty cycles are the opposite of each other)
Regarding claim 7, the combination of Armstrong, Lin, and Chiang discloses: The eyewear of claim 1, further comprising a memory storing a camera control chart configured to control when each of the first camera and the second camera are on and off (see Lin, paragraph 24, processor 110 and memory 120). 
Regarding claims 9-16, claims 9-16 are drawn to methods having limitations similar to the eyewear claimed in claims 1-8 treated in the above rejections. Therefore, method claims 9-16 correspond to eyewear claims 1-8 and are rejected for the same reasons of anticipation as used above.

Regarding claims 17-20, claims 17-20 are drawn to a computer readable storage medium having limitations similar to the eyewear claimed in claims 1-3 and 8 treated in the above rejections.  Therefore, computer readable storage medium claims 17-20 correspond to apparatus and method claims 1-3 and 8 and are rejected for the same reasons of anticipation as used above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARYAM A NASRI/Primary Examiner, Art Unit 2483